     Case 3:18-cv-00361-MMD-CLB Document 40 Filed 09/03/20 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     JULIUS JACOB LUDWIG,                             Case No. 3:18-cv-00361-MMD-CBC
7                                      Petitioner,                    ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                                   Respondents.
10

11          This is a counseled habeas matter. Before the Court is Petitioner Julius Jacob
12   Ludwig’s Motion for Dismissal of Ground Seven (ECF No. 39).
13          On July 31, 2020, the Court found Ludwig’s Second Amended Petition for Writ of
14   Habeas Corpus (ECF No. 16) (“Second Amended Petition”) to be mixed, containing both
15   exhausted and unexhausted claims. (ECF No. 37.) The Court informed him of his three
16   options: (1) file a motion to dismiss seeking partial dismissal of only the unexhausted
17   claims; (2) file a motion to dismiss the entire petition without prejudice in order to return
18   to state court to exhaust the unexhausted claims; and/or (3) file a motion for other
19   appropriate relief, such as a motion for a stay and abeyance that asks this Court to hold
20   his exhausted claims in abeyance while he returns to state court to exhaust the
21   unexhausted claims. (Id.)
22          Ludwig filed the current motion informing the Court of his intent to dismiss his
23   unexhausted claim—Ground Seven—and pursue his remaining claims. No opposition
24   having been filed by Respondents and the time for doing so having expired, therefore the
25   Court grants Ludwig’s Motion to Dismiss (ECF No. 39).
26          It is therefore ordered that Ground Seven of the Second Amended Petition is
27   dismissed without prejudice as unexhausted and by Ludwig’s request.
28          It is further ordered that Respondents will have until November 2, 2020, to answer
     Case 3:18-cv-00361-MMD-CLB Document 40 Filed 09/03/20 Page 2 of 2



1    the remaining claims of the Second Amended Petition.

2           It is further ordered that Ludwig will have 30 days following service of the answer

3    to file and serve a reply brief.

4           It is further ordered that, notwithstanding LR IC 2-2(g), paper copies of any

5    electronically filed exhibits need not be provided to chambers or to the staff attorney,

6    unless later directed by the Court.

7           All other instructions set forth in the Court’s December 2018 order (ECF No. 13)

8    remain in effect.

9           DATED THIS 3rd day of September 2020.

10

11
                                              MIRANDA M. DU
12                                            CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 2
